United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 08-3372
                               ___________

Norman Medley,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Mark McClindon, Highway Patrolman, *
Troop E Headquarters, Poplar Bluff,   * [UNPUBLISHED]
MO; Marcus Hopkins, Deputy; Johnny *
Higgins, SEMO Task Force; Unknown *
Decker, Agent, SEMO Task Force;       *
Unknown Scoggins, Highway             *
Patrolman, Troop E; Randal Midkiff,   *
Deputy,                               *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: November 13, 2009
                             Filed: December 11, 2009
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, Norman Medley appeals the district court’s1
adverse grant of a directed verdict on his Fourth Amendment claims. He has also
moved to strike the appellees’ briefs.

        Because we cannot review the merits of Medley’s appeal without a trial
transcript, we dismiss the appeal. See Fed. R. App. P. 10(b)(1) (discussing appellant’s
duty to order transcript); Schmid v. United Bhd. of Carpenters & Joiners of Am., 827
F.2d 384, 385-86 (8th Cir. 1987) (per curiam) (where pro se appellant did not order
trial transcript, appellate court could not review claim of judicial bias, evidentiary
rulings, or sufficiency of evidence); cf. Merony v. Delta Int’l Mach. Corp., 18 F.3d
1436, 1437 (8th Cir. 1994) (dismissing appeal when pro se party failed to order
transcripts after district court denied their request to order them at government
expense). In addition, we deny Medley’s pending motion.
                         ______________________________




      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-